Detailed Action
Claims 1, 4, 8, 10, 13-14, 17, 21, 23, 27 and 29 are pending. 
Claims 1, 4, 8, 10, 13-14, 17, 21, 23, 27 and 29 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1, 8, 14, 21, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Encarnacion et al (Pub. No.: US 2005/0138137).
As per claim 1, Encarnacion discloses a data acquisition method, applied to a service provider, comprising: -	receiving a service request message initiated by a service consumer (Encarnacion, Fig 3 step 3, paragraph 0029, 0234-0236, wherein HTTP GET Request can be the service request message and the URL “http://ServerName/Tulips.jpg?format=YUV,width=640,height=480” is an example of the HTTP GET request) for acquiring a resource attribute of a resource (Encarnacion, Fig 3 step 3, paragraph 0029, 0234-0236, wherein an HTTP GET Request “http://ServerName/Tulips.jpg?format=YUV,width=640,height=480” is for acquiring the resource Tulips.jpg with the attributes YUV format, width 640 and height 480), wherein the service request message carries query information configured to indicate the resource attribute (Encarnacion, Fig 3 step 3, paragraph 0029, 0234-0236, wherein an HTTP GET Request carries query information “format=YUV,width=640,height=480” which indicates the resource attributes); and -	sending data of the resource attribute to the service consumer through a service response message (Encarnacion, Fig 3 step 4, paragraph 0101, wherein the media server 302 responds by providing the requested resource content (data of the resource attribute) );-	wherein the data of the resource is configured with a corresponding code according to the resource attribute (Encarnacion, Fig 3, paragraph 0224, 0237, wherein for example the resource store 320 can store an image file having a format type of RGB (or YUV) and a format resolution of 640.times.480 (data of the resource) which correspond to attribute values (code) specified in the request “format=YUV,width=640,height=480”), and the query information is a code of the resource attribute (Encarnacion, Fig 3, paragraph 0234, wherein for example the query information “format=YUV,width=640,height=480” is a code of the resource attribute);-	the service response message further carries the code of the resource attribute which is associated with the data of the resource attribute and the data of the resource attribute (Encarnacion, Fig 3 step 4, paragraph 0101, wherein the media server 302 responds by providing the requested resource content which is configured using the values specified by the attributes. Since the requested resource included in the response message is configured using the values specified by the attributes in the request, the response message is considered to carry a code associated with the data of the resource attribute as claimed. In addition and/or alternatively, Since the retrieving of the resource content from the media server is done using HTTP protocol (Encarnacion, paragraph 0019), the media server response, by inherence, will be an HTTP response which includes for example Response Header Fields including status code (200 for success), Date, Server, Content type, Content length and other fields known in the HTTP response message. Any of these fields and values included in the response message can be the carried code associated with the data of the resource attribute as claimed);wherein the code of the resource attribute is a one-level code or a multi-level code, and the multi-level code comprises at least a first-level subcode and a second-level subcode (Encarnacion, Fig 3 step 3, paragraph 0029, 0234-0236, wherein for example the format attribute “format=YUV” is considered a one level code since it only require a single value and the resolution attribute “width=640,height=480” is considered a multi-level code since it requires two values (width and height) wherein the width can be the first level subcode and the height can be the second-level subcode).

Claims 8, 14, 21, 27 and 29 are rejected under the same rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 10, 17 and 23  are rejected under 35 U.S.C. 103 as being unpatentable over Encarnacion et al (Pub. No.: US 2005/0138137) in view of Garimella et al (Pub. No.: US 2008/0222373 A1).
As pre claim 4, claim 2 is incorporated and Encarnacion discloses wherein in the case that there are at least two resource attributes (Encarnacion, Fig 3, paragraph 0234, wherein the query information “format=YUV,width=640,height=480” includes three attributes format, width and height), the service request message carries a set of codes of the resource attributes (Encarnacion, Fig 3 step 3, paragraph 0029, 0234-0236, wherein an HTTP GET Request carries query information “format=YUV,width=640,height=480” which indicates the resource attributes) wherein in the case that there are a plurality of resource attributes and the resource attributes correspond to continuous codes (Encarnacion, Fig 3, paragraph 0228, 0241, wherein a single URL can include variable parameters that specify respective characteristic attributes that can be modified to describe a range of different media formats. For example, in one illustrative implementation, the name parameter can accept values of YUV or RGB, the width parameter can accept values of 0 to 2048, and the height parameter can accept values from 0 to 2048); wherein the service request message is sent according to a GET sending mode in a Hypertext Transfer Protocol, and the code or the set of codes of the resource attribute is represented by a content of a query parameter in the GET mode (Encarnacion, Fig 3 step 3, paragraph 0029, 0234-0236, wherein the request is an HTTP GET Request  the URL “http://ServerName/Tulips.jpg?format=YUV,width=640,height=480”). Encarnacion does not explicitly disclose the continuous codes are represented by a range in the set. However, Denoual discloses the continuous codes are represented by a range in the set (Denoual, paragraph 0220, wherein a request is directed to segment index information, using an index_range attribute of URLs (e.g. index_range=0-43 ) ).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Encarnacion in view of Denoual such that the URL includes attribute values  represented by a range as claimed because this would have provided a way to optimize transmissions over the used communication network by only requesting data the belongs to the specified range (see Garimella, paragraph 0220)

Claims 10, 17 and 23 are rejected under the same rationale as claim 4. 

Response to Arguments
Applicant's arguments filed on 06/30/2022 have been fully considered but they are not persuasive. Applicant argues 
(1)	Applicant submits that Encarnacion, at most, discloses two dimensions, i.e., the "attribute" (format, width, height) and the "data" (YUV or RGB, 640, 480), but does not disclose the code of the resource attribute.

(1)	Examiner respectively disagrees. First, the limitation “the code of the resource attribute” is very broad and does define any details on how the code of the resource attribute is structured or formatted and how is it different from the resource attribute.
Second, the specification states on paragraph 0070 
[0070] The resource attribute code of all data in the resource may be a sequential code, or a combination of characters without sequence, or a code generated by a code technique in any related art.
As a result, looking to Encarnacion paragraph 0234-0235 for example, Encarnacion teaches a query information (URL) including the code “format=YUV,width=640,height=480”. The code “format=YUV,width=640,height=480” is a combination of characters without sequence which is enough to teach the claimed limitation “a code of the resource attribute”.Third, In addition and/or alternatively, since the retrieving of the resource content from the media server is done using HTTP protocol (Encarnacion, paragraph 0019), the media server response, by inherence, will be an HTTP response which includes for example Response Header Fields including status code (200 for success), Date, Server, Content type, Content length and other fields known in the HTTP response message. Any of these fields and values included in the response message can be the carried code associated with the data of the resource attribute as claimed.

(2)	Applicant submits that it is not reasonable to equate the "format=YUV, width=640, height=480" to both the attribute of a resource and the code of the resource attribute.

(2)	Examiner respectively disagrees.
First, the current claim language does not clearly show how the attribute of the resource is different from the code of the resource attribute. 
Second, Examiner does not equate the "format=YUV, width=640, height=480" to both the attribute of a resource and the code of the resource attribute. The current claim language states “wherein the service request message carries query information configured to indicate the resource attribute”.  Thus the exact claim language only requires indication of the resource attribute. In rejection this limitation, the examiner stated that “format=YUV,width=640,height=480” indicates the resource attributes. Thus, the string in the URL request “format=YUV,width=640,height=480” is an indication of the resource attribute as claimed. 
Later on, in the response message, the string “format=YUV,width=640,height=480” is mapped to the code of the resource attribute. There is nothing wrong with the code of resource attribute indicating the resource attribute. 
(3)	Further, Encarnacion does not disclose a third dimension, i.e., the code of the resource attribute. That is different from claim 1 of the present disclosure, because in claim 1, the query information is configured to indicate resource attribute, the service response message comprises the data of the resource attribute and the code associated with the data of the resource attribute. That is, the query information and the service response message includes at least three dimensions (attribute, data and code).

(3)	Examiner respectively disagrees.
First, the current claim language does not require the query information to include the resource attribute. It only requires to have an information that indicates the resource attribute. Thus, in the example where the “format=YUV,width=640,height=480” is the resource attribute code, this code indicates the resource attributes. 
the query information and the service response message includes at least three dimensions (attribute, data and code)
Second, the applicant statement in the above argument is clearly contradicting the current claim language. The current claim language states in the first limitation that the query information indicates the resource attributes. Then the third limitation further states that the query information is the code of the resource attribute.   Thus, the current claim language clearly and explicitly saying that the code of the resource attribute indicates the resource attributes. 
Therefore, contrary to the applicant statement,  the current claim language requires the query information to include one dimension (any information that indicates the resource attributes which can be the resource attribute code) and the service response message to include at least two dimensions (data and code). 

Note: if the applicant wants to maintain the same argument, examiner advises the applicant to amend the claim language to clearly defines and distinguishes the terms “ attribute resource”, “data of the attribute resource” and “attribute resource code”. 
(4)	Applicant submits that the "format, width, height" and "YUV or RGB, 640, 480" are not multi-level data.

(4)	Examiner respectively disagrees.
First, the current claim language does not define what is multi-level data and the argument does not explains why the width and height or the format are not considered a multi-level data.  Encarnacion,  paragraph 0029, 0234-0236, wherein for example the format attribute “format=YUV” is considered a one level code since it only require a single value and the resolution attribute “width=640,height=480” is considered a multi-level code since it requires two values (width and height) wherein the width can be the first level subcode and the height can be the second-level subcode.
Second, even if Encarnacion does not teach a multi-level data, the current claim language only states the multi-level data as one option (the code of the resource attribute is a one-level code or a multi-level code). Thus, Encarnacion needs to only teach one-level code to teach the limitation. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456